Citation Nr: 1420843	
Decision Date: 05/08/14    Archive Date: 05/21/14

DOCKET NO.  13-08 138	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for chronic obstructive pulmonary disease (COPD), including as a result of Agent Orange exposure.  

2.  Whether new and material evidence has been received to reopen a claim of service connection for benign liver cysts, claimed as liver lesions, including as a result of Agent Orange exposure.  

3.  Whether new and material evidence has been received to reopen a claim of service connection for gastroesophageal reflux disease (GERD), including as a result of Agent Orange exposure.  

4.  Whether new and material evidence has been received to reopen a claim of service connection for cholelithiasis, including as a result of Agent Orange exposure.  

5.  Whether new and material evidence has been received to reopen a claim of service connection for tumors of the neck and nose, with moles on the body, including as a result of Agent Orange exposure.  

6.  Whether new and material evidence has been received to reopen a claim of service connection for a prostate disorder, including as a result of Agent Orange exposure.  

7.  Whether new and material evidence has been received to reopen a claim of service connection for peripheral neuropathy of the upper and lower extremities, including as a result of Agent Orange exposure.  

8.  Whether new and material evidence has been received to reopen a claim of service connection for diabetes mellitus, type II, with erectile dysfunction, hypoglycemia, diabetic retinopathy, gastroparesis, kidney disease, kidney failure, sexual and urologic problems, and Peyronie's disease; including as a result of Agent Orange exposure.  

9.  Whether new and material evidence has been received to reopen a claim of service connection for chronic sinusitis, including as a result of Agent Orange exposure.  

10.  Whether new and material evidence has been received to reopen a claim of service connection for polypectomy, including as a result of Agent Orange exposure.  

11.  Whether new and material evidence has been received to reopen a claim of service connection for hypertension, including as a result of Agent Orange exposure.  

12.  Whether new and material evidence has been received to reopen a claim of service connection for left and right foot disorders, including fungus and blisters, including as a result of Agent Orange exposure.  

13.  Whether new and material evidence has been received to reopen a claim of service connection for kidney disorder, including right nephrectomy, including as a result of Agent Orange exposure.  

14.  Whether new and material evidence has been received to reopen a claim of service connection for arthritis of the neck, arms, shoulders, knees, feet, and back, including as a result of Agent Orange exposure or secondary to diabetes mellitus, type II.  

15.  Whether new and material evidence has been received to reopen a claim of service connection for a bilateral knee disorder, including as a result of Agent Orange exposure or secondary to diabetes mellitus, type II.  

16.  Whether new and material evidence has been received to reopen a claim of service connection for heart disease, including as a result of Agent Orange exposure.  

17.  Whether new and material evidence has been received to reopen a claim of service connection for bilateral eye disorder, including dry eye syndrome and retinopathy, including as a result of Agent Orange exposure.  


REPRESENTATION

Appellant represented by:	John R. Worman, Attorney


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel



INTRODUCTION

The Veteran, who is the appellant, served on active duty from September 1965 to January 1969, from July 1971 to November 1972, and from January 1974 to January 1976.  

This case comes to the Board of Veterans' Appeals (Board) on appeal of a September 2012 rating decision of the Louisville, Kentucky, Regional Office (RO) of the Department of Veterans Affairs (VA).  

The question of whether new and material evidence has been received to reopen a claim must be addressed in the first instance by the Board because the issue goes to the Board's jurisdiction to reach the underlying claim and adjudicate it on a de novo basis.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'd 8 Vet. App. 1 (1995).  If the Board finds that no such evidence has been offered, that is where the analysis must end; hence, what the RO may have determined in this regard is irrelevant.  Barnett, 83 F.3d at 1383.  The Board has characterized the veteran's claims accordingly.  


FINDINGS OF FACT

1.  Service connection for COPD, including as a result of Agent Orange exposure, was last denied by the RO in a July 2009 rating action.  The Veteran was notified of this action and of his appellate rights, but did not file a timely appeal.  

2.  Since the July 2009 decision denying service connection for COPD, including as a result of Agent Orange exposure, the additional evidence, not previously considered, is cumulative and does not relate to an unestablished fact necessary to substantiate the claim or raise a reasonable possibility of substantiating the claim.  

3.  Service connection for benign liver cysts, claimed as liver lesions, including as a result of Agent Orange exposure, was last denied by the RO in a July 2009 rating action.  The Veteran was notified of this action and of his appellate rights, but did not file a timely appeal.  

4.  Since the July 2009 decision denying service connection for benign liver cysts, claimed as liver lesions, including as a result of Agent Orange exposure, the additional evidence, not previously considered, is cumulative and does not relate to an unestablished fact necessary to substantiate the claim or raise a reasonable possibility of substantiating the claim.  
 
5.  Service connection for GERD, including as a result of Agent Orange exposure, was last denied by the RO in a July 2009 rating action.  The Veteran was notified of this action and of his appellate rights, but did not file a timely appeal.  

6.  Since the July 2009 decision denying service connection for GERD, including as a result of Agent Orange exposure, the additional evidence, not previously considered, is cumulative and does not relate to an unestablished fact necessary to substantiate the claim or raise a reasonable possibility of substantiating the claim.  

7.  Service connection for cholelithiasis, including as a result of Agent Orange exposure, was last denied by the RO in a July 2009 rating action.  The Veteran was notified of this action and of his appellate rights, but did not file a timely appeal.  

8.  Since the July 2009 decision denying service connection for cholelithiasis, including as a result of Agent Orange exposure, the additional evidence, not previously considered, is cumulative and does not relate to an unestablished fact necessary to substantiate the claim or raise a reasonable possibility of substantiating the claim.  

9.  Service connection for tumors of the neck and nose, with moles on the body, including as a result of Agent Orange exposure, was last denied by the RO in a July 2009 rating action.  The Veteran was notified of this action and of his appellate rights, but did not file a timely appeal.  

10.  Since the July 2009 decision denying service connection for tumors of the neck and nose, with moles on the body, including as a result of Agent Orange exposure, the additional evidence, not previously considered, is cumulative and does not relate to an unestablished fact necessary to substantiate the claim or raise a reasonable possibility of substantiating the claim.  

11.  Service connection for a prostate disorder, including as a result of Agent Orange exposure, was last denied by the RO in a July 2009 rating action.  The Veteran was notified of this action and of his appellate rights, but did not file a timely appeal.  

12.  Since the July 2009 decision denying service connection for a prostate disorder, including as a result of Agent Orange exposure, the additional evidence, not previously considered, is cumulative and does not relate to an unestablished fact necessary to substantiate the claim or raise a reasonable possibility of substantiating the claim.  

13.  Service connection for peripheral neuropathy of the upper and lower extremities, including as a result of Agent Orange exposure, was last denied by the RO in a July 2009 rating action.  The Veteran was notified of this action and of his appellate rights, but did not file a timely appeal.  

14.  Since the July 2009 decision denying service connection for peripheral neuropathy of the upper and lower extremities, including as a result of Agent Orange exposure, the additional evidence, not previously considered, is cumulative and does not relate to an unestablished fact necessary to substantiate the claim or raise a reasonable possibility of substantiating the claim.  

15.  Service for diabetes mellitus, type II, with erectile dysfunction, hypoglycemia, diabetic retinopathy, gastroparesis, kidney disease, kidney failure, sexual and urologic problems, and Peyronie's disease; including as a result of Agent Orange exposure, was last denied by the RO in a July 2009 rating action.  The Veteran was notified of this action and of his appellate rights, but did not file a timely appeal.  

16.  Since the July 2009 decision denying service connection for diabetes mellitus, Type II; with erectile dysfunction, hypoglycemia, diabetic retinopathy, gastroparesis, kidney disease, kidney failure, sexual and urologic problems, and Peyronie's disease; including as a result of Agent Orange exposure, the additional evidence, not previously considered, is cumulative and does not relate to an unestablished fact necessary to substantiate the claim or raise a reasonable possibility of substantiating the claim.  

17.  Service connection for chronic sinusitis, including as a result of Agent Orange exposure, was last denied by the RO in a July 2009 rating action.  The Veteran was notified of this action and of his appellate rights, but did not file a timely appeal.  

18.  Since the July 2009 decision denying service connection for chronic sinusitis, including as a result of Agent Orange exposure, the additional evidence, not previously considered, is cumulative and does not relate to an unestablished fact necessary to substantiate the claim or raise a reasonable possibility of substantiating the claim.  

19.  Service connection for polypectomy, including as a result of Agent Orange exposure, was last denied by the RO in a July 2009 rating action.  The Veteran was notified of this action and of his appellate rights, but did not file a timely appeal.  

20.  Since the July 2009 decision denying service connection for polypectomy, including as a result of Agent Orange exposure, the additional evidence, not previously considered, is cumulative and does not relate to an unestablished fact necessary to substantiate the claim or raise a reasonable possibility of substantiating the claim.   

21.  Service connection for hypertension, including as a result of Agent Orange exposure, was last denied by the RO in a July 2009 rating action.  The Veteran was notified of this action and of his appellate rights, but did not file a timely appeal.  

22.  Since the July 2009 decision denying service connection for hypertension, including as a result of Agent Orange exposure, the additional evidence, not previously considered, is cumulative and does not relate to an unestablished fact necessary to substantiate the claim or raise a reasonable possibility of substantiating the claim.  

23.  Service connection for left and right foot disorders, including fungus and blisters, including as a result of Agent Orange exposure, was last denied by the RO in a July 2009 rating action.  The Veteran was notified of this action and of his appellate rights, but did not file a timely appeal.  

24.  Since the July 2009 decision denying service connection for left and right foot disorders, including fungus and blisters, including as a result of Agent Orange exposure, the additional evidence, not previously considered, is cumulative and does not relate to an unestablished fact necessary to substantiate the claim or raise a reasonable possibility of substantiating the claim.  

25.  Service connection for kidney disorder, including right nephrectomy, including as a result of Agent Orange exposure, was last denied by the RO in a July 2009 rating action.  The Veteran was notified of this action and of his appellate rights, but did not file a timely appeal.  

26.  Since the July 2009 decision denying service connection for kidney disorder, including right nephrectomy, including as a result of Agent Orange exposure, the additional evidence, not previously considered, is cumulative and does not relate to an unestablished fact necessary to substantiate the claim or raise a reasonable possibility of substantiating the claim.  

27.  Service connection for arthritis of the neck, arms, shoulders, knees, feet, and back, including as a result of Agent Orange exposure or secondary to diabetes mellitus, type II, was last denied by the RO in a July 2009 rating action.  The Veteran was notified of this action and of his appellate rights, but did not file a timely appeal.  

28.  Since the July 2009 decision denying service connection for arthritis of the neck, arms, shoulders, knees, feet, and back, including as a result of Agent Orange exposure or secondary to diabetes mellitus, type II, the additional evidence, not previously considered, is cumulative and does not relate to an unestablished fact necessary to substantiate the claim or raise a reasonable possibility of substantiating the claim.  

29.  Service connection for a bilateral knee disorder, including as a result of Agent Orange exposure or secondary to diabetes mellitus, type II, was last denied by the RO in a July 2009 rating action.  The Veteran was notified of this action and of his appellate rights, but did not file a timely appeal.  

30.  Since the July 2009 decision denying service connection for a bilateral knee disorder, including as a result of Agent Orange exposure or secondary to diabetes mellitus, type II, the additional evidence, not previously considered, is cumulative and does not relate to an unestablished fact necessary to substantiate the claim or raise a reasonable possibility of substantiating the claim.   

31.  Service connection for heart disease, including as a result of Agent Orange exposure, was last denied by the RO in a July 2009 rating action.  The Veteran was notified of this action and of his appellate rights, but did not file a timely appeal.  

32.  Since the July 2009 decision denying service connection for heart disease, including as a result of Agent Orange exposure, the additional evidence, not previously considered, is cumulative and does not relate to an unestablished fact necessary to substantiate the claim or raise a reasonable possibility of substantiating the claim.  

33.  Service connection for bilateral eye disorder, including dry eye syndrome and retinopathy, including as a result of Agent Orange exposure, was last denied by the RO in a July 2009 rating action.  The Veteran was notified of this action and of his appellate rights, but did not file a timely appeal.  

34.  Since the July 2009 decision denying service connection for bilateral eye disorder, including dry eye syndrome and retinopathy, including as a result of Agent Orange exposure, the additional evidence, not previously considered, is cumulative and does not relate to an unestablished fact necessary to substantiate the claim or raise a reasonable possibility of substantiating the claim.  


CONCLUSIONS OF LAW

1.  The additional evidence received subsequent to the July 2009 decision of the RO that denied service connection for COPD, including as a result of Agent Orange exposure, is not new and material; thus, service connection for this disability is not reopened, and the July 2009 RO decision remains final.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2013).

2.  The additional evidence received subsequent to the July 2009 decision of the RO that denied service connection for benign liver cysts, claimed as liver lesions, including as a result of Agent Orange exposure, is not new and material; thus, service connection for this disability is not reopened, and the July 2009 RO decision remains final.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2013).

3.  The additional evidence received subsequent to the July 2009 decision of the RO that denied service connection for GERD, including as a result of Agent Orange exposure, is not new and material; thus, service connection for this disability is not reopened, and the July 2009 RO decision remains final.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2013).

4.  The additional evidence received subsequent to the July 2009 decision of the RO that denied service connection for cholelithiasis, including as a result of Agent Orange exposure, is not new and material; thus, service connection for this disability is not reopened, and the July 2009 RO decision remains final.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2013).

5.  The additional evidence received subsequent to the July 2009 decision of the RO that denied service connection for tumors of the neck and nose, with moles on the body, including as a result of Agent Orange exposure, is not new and material; thus, service connection for this disability is not reopened, and the July 2009 RO decision remains final.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2013).

6.  The additional evidence received subsequent to the July 2009 decision of the RO that denied service connection for a prostate disorder, including as a result of Agent Orange exposure, is not new and material; thus, service connection for this disability is not reopened, and the July 2009 RO decision remains final.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2013).

7.  The additional evidence received subsequent to the July 2009 decision of the RO that denied service connection for peripheral neuropathy of the upper and lower extremities, including as a result of Agent Orange exposure, is not new and material; thus, service connection for this disability is not reopened, and the July 2009 RO decision remains final.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2013).

8.  The additional evidence received subsequent to the July 2009 decision of the RO that denied service connection for diabetes mellitus, type II, with erectile dysfunction, hypoglycemia, diabetic retinopathy, gastroparesis, kidney disease, kidney failure, sexual and urologic problems, and Peyronie's disease; including as a result of Agent Orange exposure, is not new and material; thus, service connection for this disability is not reopened, and the July 2009 RO decision remains final.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2013).

9.  The additional evidence received subsequent to the July 2009 decision of the RO that denied service connection for chronic sinusitis, including as a result of Agent Orange exposure, is not new and material; thus, service connection for this disability is not reopened, and the July 2009 RO decision remains final.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2013).

10.  The additional evidence received subsequent to the July 2009 decision of the RO that denied service connection for polypectomy, including as a result of Agent Orange exposure, is not new and material; thus, service connection for this disability is not reopened, and the July 2009 RO decision remains final.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2013).

11.  The additional evidence received subsequent to the July 2009 decision of the RO that denied service connection for hypertension, including as a result of Agent Orange exposure, is not new and material; thus, service connection for this disability is not reopened, and the July 2009 RO decision remains final.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2013).

12.  The additional evidence received subsequent to the July 2009 decision of the RO that denied service connection for left and right foot disorders, including fungus and blisters, including as a result of Agent Orange exposure, is not new and material; thus, service connection for this disability is not reopened, and the July 2009 RO decision remains final.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2013).

13.  The additional evidence received subsequent to the July 2009 decision of the RO that denied service connection for kidney disorder, including right nephrectomy, including as a result of Agent Orange exposure, is not new and material; thus, service connection for this disability is not reopened, and the July 2009 RO decision remains final.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2013).

14.  The additional evidence received subsequent to the July 2009 decision of the RO that denied service connection for arthritis of the neck, arms, shoulders, knees feet, and back; including as a result of Agent Orange exposure or secondary to diabetes mellitus, type II, is not new and material; thus, service connection for this disability is not reopened, and the July 2009 RO decision remains final.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2013).

15.  The additional evidence received subsequent to the July 2009 decision of the RO that denied service connection for a bilateral knee disorder, including as a result of Agent Orange exposure, or secondary to diabetes mellitus type II is not new and material; thus, service connection for this disability is not reopened, and the July 2009 RO decision remains final.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2013).

16.  The additional evidence received subsequent to the July 2009 decision of the RO that denied service connection for heart disease, including as a result of Agent Orange exposure, is not new and material; thus, service connection for this disability is not reopened, and the July 2009 RO decision remains final.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2013).

17.  The additional evidence received subsequent to the July 2009 decision of the RO that denied service connection for bilateral eye disorder, including dry eye syndrome and retinopathy, including as a result of Agent Orange exposure, is not new and material; thus, service connection for this disability is not reopened, and the July 2009 RO decision remains final.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VCAA notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between a veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United States Court of Appeals for Veterans Claims (Court) held that in a claim to reopen a previously finally denied claim, VCAA notice must notify the claimant of the meaning of new and material evidence and of what evidence and information (1) is necessary to reopen the claim; (2) is necessary to substantiate each element of the underlying service connection claim; and (3) is specifically required to substantiate the element or elements needed for service connection that were found insufficient in the prior final denial on the merits.

The Veteran was advised of VA's duties to notify and assist in the development of the claims prior to the initial adjudication of the claims.  A March 2012 letter provided notice in accordance with Kent, and also explained the evidence VA was responsible for providing and the evidence the Veteran was responsible for providing.  This letter also informed the Veteran of disability rating and effective date criteria.  The Veteran has had ample opportunity to respond or supplement the record.

With regard to the duty to assist, the Veteran's service treatment records (STRs) and pertinent post-service treatment records have been secured.  The RO did not arrange for a VA medical examination.  The duty to assist by arranging for a VA examination or obtaining a medical opinion does not attach until a previously denied claim is reopened.  38 C.F.R. § 3.159 (c)(4)(iii).  The Veteran has not identified any evidence that remains outstanding.  VA's duty to assist is met.  Accordingly, the Board will address the merits of the claims.

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2013).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease shown as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition, as identified in 38 C.F.R. § 3.309(a), noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Where a veteran who served for ninety days or more during a period of war (or during peacetime service after December 31, 1946) develops certain chronic diseases, such as peptic ulcer disease, a neurologic disorder, diabetes mellitus, hypertension, kidney disorder, arthritis, or heart disease, to a degree of 10 percent or more within one year from separation from service, such diseases may be presumed to have been incurred in service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013).  

In order to prevail on the issue of service connection, there must be medical evidence of current disability; medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1990).   The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1990); 38 C.F.R. § 3.303(a).

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence where appropriate and the analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims. 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2013).  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Service connection may be granted for disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  "When aggravation of a veteran's non-service-connected condition is proximately due to or the result of a service-connected condition, such veteran shall be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation."  Allen v. Brown, 7 Vet. App. 439 (1995).

The statutory provision specifically covering Agent Orange is 38 U.S.C.A. § 1116.  Under 38 U.S.C.A. § 1116(f), a claimant, who, during active service, served in the Republic of Vietnam during the Vietnam era, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that he was not exposed to any such agent during that service. 

Disease associated with exposure to certain herbicide agents, listed in 38 C.F.R. § 3.309, will be considered to have been incurred in service under the circumstances outlined in that section even though there is no evidence of such disease during the period of service.  If a veteran was exposed to an herbicide agent during active military, naval, or air service, the following diseases shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied: Chloracne or other acneform disease consistent with chloracne; Hodgkin's disease; type 2 diabetes, non-Hodgkin's lymphoma; acute and subacute peripheral neuropathy; porphyria cutanea tarda; prostate cancer; multiple myeloma, respiratory cancers (cancers of the lung, bronchus, larynx, or trachea), and soft-tissue sarcoma, ischemic heart disease, "all chronic B-cell leukemias (including, but not limited to, hairy-cell leukemia and chronic lymphocytic leukemia)," and Parkinson's disease.  38 C.F.R. § 3.309(e) (2013). 

Aside from these presumptive provisions, service connection may be established by satisfactory proof of direct service connection.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

In accordance with VA regulations, the National Academy of Science (NAS) issued "Veterans and Agent Orange: Update 2012" (Update 2012).  The attached notice explains a determination made by the Secretary, based upon Update 2012 and prior NAS reports, that a presumption of service connection based on exposure to herbicides in the Republic of Vietnam is not warranted for the following health outcomes:  Hypertension; Stroke; Cancers of the oral cavity (including lips and tongue), pharynx (including tonsils), and nasal cavity (including ears and sinuses); Cancers of the pleura, mediastinum, and other unspecified sites within the respiratory system and intrathoracic organs; Cancers of the digestive organs (esophageal cancer; stomach cancer; colorectal cancer (including small intestine and anus); hepatobiliary cancers (liver, gallbladder and bile ducts); and pancreatic cancer); Bone and joint cancer; Melanoma; Nonmelanoma skin cancer (basal cell and squamous cell); Breast cancer; Cancers of reproductive organs (cervix, uterus, ovary, testes, and penis; excluding prostate); Urinary bladder cancer; Renal cancer (kidney and renal pelvis); Cancers of brain and nervous system (including eye); Endocrine cancers (including thyroid and thymus); Leukemia (other than all chronic B-cell leukemias including chronic lymphocytic leukemia and hairy cell leukemia); Cancers at other and unspecified sites (other than those as to which the Secretary has already established a presumption); Reproductive effects (including infertility, spontaneous abortion other than after paternal exposure to TCDD; and - in offspring of exposed people - neonatal death, infant death, stillborn, low birth weight, birth defects (other than spina bifida), and childhood cancer (including acute myeloid leukemia));Neurobehavioral disorders (cognitive and neuropsychiatric); Neurodegenerative diseases (including amyotrophic lateral sclerosis, but excluding Parkinson's disease); Chronic peripheral nervous system disorders (other than early-onset peripheral neuropathy); Respiratory disorders (wheeze or asthma, chronic obstructive pulmonary disease, and farmer's lung); Gastrointestinal, metabolic, and digestive disorders (including changes in liver enzymes, lipid abnormalities, and ulcers); Immune system disorders (immune suppression, allergy, and autoimmunity); Circulatory disorders (other than ischemic heart disease); Endometriosis; Effects on thyroid homeostasis; Hearing loss; Eye problems; and Bone conditions.  See Notice, 77 Fed. Reg. 47,924 (Aug. 10, 2012).  

The Board is required to render a finding with respect to the competency and credibility of the lay evidence of record.  See Coburn v. Nicholson, 19 Vet. App. 427, 433 (2006).  Competent, credible lay evidence could be, in and of itself, sufficient to establish an elemental fact necessary to support a finding of service connection.  Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed. Cir. 2007).  As a fact finder, the Board is obligated to determine whether lay evidence is credible in and of itself.  The Board cannot determine that lay evidence lacks credibility solely because it is unaccompanied by contemporaneous medical evidence, but it may consider a lack of contemporaneous medical evidence as one factor in determining the credibility of lay evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006).  Credibility is a factual determination going to the probative value of the evidence, to be made after the evidence has been admitted or deemed competent.  Cartwright v. Derwinski, 2 Vet. App. 24 (1991).  Board determinations with respect to the weight and credibility of evidence are factual determinations going to the probative value of the evidence.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).

A veteran is competent to describe symptoms that he experienced in service or at any time after service when the symptoms he perceived, that is, experienced, were directly through the senses.  38 C.F.R. § 3.159 (competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience; lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.); Layno, 6 Vet. App. at 469-71 (lay testimony is competent as to symptoms of an injury or illness, which are within the realm of one's personal knowledge; personal knowledge is that which comes to the witness through the use of the senses; lay testimony is competent only so long as it is within the knowledge and personal observations of the witness, but lay testimony is not competent to prove a particular injury or illness); see Barr 21 Vet. App. at 303 (lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation).

Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau, 492 F.3d at 1377.  Also, a veteran as a layperson is competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (citing Jandreau). 

VA must consider the competency of the lay evidence and cannot outright reject such evidence on the basis that such evidence can never establish a medical diagnosis or nexus; however, this does not mean that lay evidence is necessarily always sufficient to identify a medical diagnosis, but rather only that it is sufficient in those cases where the layman is competent and does not otherwise require specialized medical training and expertise to do so, i.e., the Board must determine whether the claimed disability is a type of disability for which a layperson is competent to provide etiology or nexus evidence.  See Davidson, 581 F.3d at 1316 (recognizing that, under 38 U.S.C.A. § 1154(a), lay evidence can be competent and sufficient to establish a diagnosis of a condition when a layperson is competent to identify the medical condition; the person is reporting a contemporaneous medical diagnosis; or lay testimony describing symptoms at the time supports a later diagnosis by a medical professional).  


New and Material Evidence

The Veteran is claiming service connection for numerous disorders, which he believes are the result of exposure to herbicidal agents, including Agent Orange, during service.  Review of the record shows that service connection for each of these disorders was previously denied in prior, unappealed rating decisions of the RO.  Service connection for back disability and COPD was initially denied in a July 1993 rating decision.  The Veteran was notified of the decision and his appellate rights, but did not file a timely appeal.  Service connection for numerous disorders, including each of the disabilities for which the Veteran is now claiming service connection (except GERD) was again addressed in March 2006 when each was denied.  Service connection for GERD was denied by rating action of the RO in May 2006.  The Veteran was advised of these decisions, and of his appellate rights, but did not submit a timely notice of disagreement.  (The record shows that disagreement was furnished in July 2007 and was not accepted by the RO as a notice of disagreement.)  The disabilities were again addressed and denied in a July 2009 rating decision.  The Veteran was advised of the decision and of his appellate rights, but did not submit a timely appeal.  In such cases, it must first be determined whether or not new and material evidence has been received such that the claims may now be reopened.  38 U.S.C.A. §§ 5108, 7105; Manio v. Derwinski, 1 Vet. App. 140 (1991).  The last decision denial on any basis is to be finalized.  Evans v. Brown 9 Vet. App. 273 (1996).

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  The evidence submitted to reopen a claim is presumed to be true for the purpose of determining whether new and material evidence has been received, without regard to other evidence of record.  Duran v. Brown, 7 Vet. App. 216, 220 (1994); Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

Evidence of record prior to the July 2009 rating decision included the Veteran's STRs, which showed no evidence of respiratory; liver; gastrointestinal; gallbladder; benign tumors; a prostate disorder; peripheral neuropathy; diabetes mellitus; chronic sinusitis; polypectomy; hypertension; a bilateral foot disorder; a kidney disability; arthritis of any joint, including the neck, arms, shoulders, knees, feet, and back; a knee disorder; a chronic heart disorder; or a chronic eye disability.  Post service medical evidence did not demonstrate any of these disabilities within the first post service year.  Similarly, the Veteran has not contended that any of these disabilities had  their onset during service or within the first post-service year, but has consistently stated that he believes that these disabilities are the result of his exposure during service to tactical herbicidal agents, primarily Agent Orange.  Thus there was no lay or medical evidence that could be utilized as a basis for the establishment of service connection absent consideration of Agent Orange exposure.  

As noted, the Veteran's main contention at the time of the prior denials of service connection by the RO was that the claimed disabilities were related to or caused by his exposure to tactical herbicidal agents, primarily Agent Orange, while he was on active duty.  Review of service personnel records shows that the Veteran was stationed in Thailand during his service in Southeast Asia.  While the Veteran did state that he had visited the Republic of Vietnam (RVN) during the time he was stationed in Thailand, efforts to confirm his contentions by the National Personnel Records Center (NPRC), the U.S. Army and Joint Services Records Research Center (JSRRC), and U.S Air Force Office of History (AF/CHO) were not successful in establishing RVN service.  Evidence regarding the Veteran's foreign service included his separation document (DD-214), which specifically indicated that, while the Veteran had service in Indochina, he had not served in Vietnam or Korea.  Research into his unit records showed that the Veteran's unit, the 307th Field Maintenance Squadron, attached to the 307th Tactical Fighter Squadron was stationed in Udorn Air Base in Thailand from April 1972 to re-deployment in November 1972.  NPRC certified that the Veteran had Thailand service from April 1972 until October 1972.  At the time of the certification, a personnel record that purported to show RVN service from April 1972 to November 1972 was of record and considered.  In a June 2009 memorandum, it was again determined that there was insufficient information for verification that the Veteran had visited RVN while he was in service.  

In connection with the Veteran's application to reopen the claim of service connection for these numerous disabilities, the Veteran has continued to contend that he visited the RVN in April and November 1972 and that he was also exposed to tactical herbicides while serving at Udorn air base in Thailand.  It is noted that the Department of Defense (DOD) has documented use of herbicidal agents at Thailand air bases, including the base at Udorn, during the Vietnam era.  The agents were used near the base perimeters and it is presumed that military occupational specialties (MOS) of security policeman; security patrol dog handler; member of security police squadron; or any other occupation that took place near the air base perimeter, provided that evidence of daily work duties, performance evaluation reports, or other credible information can be provided, were exposed to Agent Orange.  It is noted that the Veteran's MOS during the period of service for which he is claiming exposure to tactical herbicidal agents was as a parachute rigger.  

Evidence received subsequent to the July 2009 rating decision includes photographs submitted by the Veteran that he contends show that his living quarters in Thailand were located approximately 75 to 100 feet from the perimeter fence.  There is no confirmatory evidence in the claims file to support this contention.  No evidence, either lay or medical, has been submitted regarding a claim for direct service connection for any of the claimed disabilities as a result of service.  In a formal November 2010 memorandum regarding the unavailability of records verifying service in the RVN, it was determined that all procedures to obtain the records for the Veteran had been correctly followed, that efforts to obtain the needed information had been exhausted, and that further attempts were futile.  A second memorandum, prepared in accordance with the decision Nehmer v. U.S. Department of Veteran's Affairs, was issued in January 2011.  After reviewing all of the Veteran's personnel records, it was confirmed that the Veteran did not have service in the RVN as defined by law.  In the absence of any conclusive evidence that the Veteran served in the RVN or was otherwise exposed to herbicides used in the RVN during military service, further review under Nehmer was not required.  A February 2012 memorandum from JSRRC again reviewed the record, including the use of herbicide exposure on Thailand air base perimeters.  JSSRC noted that, while the Veteran did serve at U-Tapao Airfield, he did not serve in a job listed as those for which tactical herbicide exposure could be presumed.  After reviewing the evidence of record, it was found that the record in its totality was insufficient to substantiate that the Veteran stepped foot in Vietnam.  Therefore, exposure to Agent Orange was not confirmed.  

The Veteran's attempt to reopen his claims of service connection for the numerous listed disabilities have centered on a belief that he was exposed to tactical herbicides used in the RVN and elsewhere during the Vietnam era.  Review of the record was conducted on three occasions since the most recent, July 2009, rating decision, with no confirmation that the Veteran may be presumed to have had the necessary exposure for the presumptive provisions for service connection to apply.  The personnel record that the Veteran contends demonstrates his presence in the RVN is a duplicate of a document that has been repeatedly reviewed and rejected as evidence of his presence in the RVN.  Under these circumstances, the evidence of record subsequent to the July 2009 rating is essentially duplicative or nonprobative insofar as demonstrating that the Veteran was exposed to tactical herbicides, including Agent Orange, during service.  Because service connection is not established for diabetes mellitus, type II, herein, there is no evidence which could be submitted to establish service connection arthritis or a bilateral knee disorder on a secondary basis.  As new and material evidence has not been received to reopen the claims of service connection, the applications to reopen are denied.  

ORDER

New and material evidence having not been received, the claim of service connection for COPD is not reopened and the appeal is denied.  

New and material evidence having not been received, the claim of service connection for benign liver cysts, claimed as liver lesions, is not reopened and the appeal is denied.  

New and material evidence having not been received, the claim of service connection for GERD is not reopened and the appeal is denied.   

New and material evidence having not been received, the claim of service connection for cholelithiasis is denied 

New and material evidence having not been received, the claim of service connection for tumors of the neck and nose, with moles on the body, is not reopened and the appeal is denied.   

New and material evidence having not been received, the claim of service connection for a prostate disorder is not reopened and the appeal is denied.   

New and material evidence having not been received, the claim of service connection for peripheral neuropathy of the upper and lower extremities is not reopened and the appeal is denied.   

New and material evidence having not been received, the claim of service connection for diabetes mellitus, type II, with erectile dysfunction, hypoglycemia, diabetic retinopathy, gastroparesis, kidney disease, kidney failure, sexual and urologic problems, and Peyronie's disease, is not reopened and the appeal is denied.  

New and material evidence having not been received, the claim of service connection for chronic sinusitis is not reopened and the appeal is denied.   

New and material evidence having not been received, the claim of service connection for polypectomy is not reopened and the appeal is denied.  

New and material evidence having not been received, the claim of service connection for hypertension is not reopened and the appeal is denied.  

New and material evidence having not been received, the claim of service connection for left and right foot disorders, including fungus and blisters, is not reopened and the appeal is denied.  

New and material evidence having not been received, the claim of service connection for kidney disorder, including right nephrectomy is not reopened and the appeal is denied.   

New and material evidence having not been received, the claim of service connection for arthritis of the neck, arms, shoulders, knees feet, and back, is not reopened and the appeal is denied.   

New and material evidence having not been received, the claim of service connection for a bilateral knee disorder is not reopened and the appeal is denied.  

New and material evidence having not been received, the claim of service connection for heart disease is not reopened and the appeal is denied.  

New and material evidence having not been received, the claim of service connection for bilateral eye disorder, including dry eye syndrome and retinopathy, is not reopened and the appeal is denied.  



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


